DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “a restraining step of disposing the all-solid-state battery assembly between the pair of restraint plates of the restraint jig and restraining the all-solid-state battery assembly with the restraint jig; a resistance increase step of increasing the resistance of the all-solid-state battery assembly by cooling the all-solid-state battery assembly after the restraining step; a voltage application step of applying a voltage to the all-solid-state battery assembly after the resistance increase step and measuring a current value at the time of voltage application; and a determination step of determining whether or not a short circuit has occurred in the all-solid-state battery assembly by comparing the measured current value with a predetermined threshold after the voltage application step” in combination with all the limitations of claim 1. 
Claims 2-4 and 8 are dependent on claim 1 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        5/8/21